            Case 1:18-cr-00068-DAD-BAM Document 45 Filed 09/15/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,
                          Plaintiff,                       Case No: 1:18-CR-00068-DAD-BAM
12

13                           v.
                                                           STIPULATION REGARDING CONTINUANCE
     RAMON DEJESUS MAGANA and                              OF TRIAL DATE/TRIAL CONFIRMATION
14
     MAURILLO SERRANO CARDENAS,                            HEARING AND EXCLUDABLE TIME
15                                                         PERIODS UNDER SPEEDY TRIAL ACT;
                                                           FINDINGS AND ORDER
16                                  Defendants.

17                                                         DATE: October 19, 2021
                                                           TIME:  8:30am
18                                                         COURT: Hon. Dale A. Drozd
19

20
21           This matter is currently scheduled for trial beginning on October 19, 2021. The parties now seek
22 a continuance of the trial date. Current government counsel was assigned to this case after the current

23 trial date was selected, and will be out of state on that date. Defense counsel requests additional time to

24 discuss a possible resolution with their clients and otherwise prepare for trial. The parties therefore

25 stipulate that a continuance is in the interest of justice and jointly request that the trial be continued until

26 May 10, 2022, to allow them the opportunity to prepare for trial and explore potential resolutions. The
27 parties further request the Court exclude under the Speedy Trial Act the period from October 19, 2021,

28 to May 10, 2022, for defense preparation and settlement exploration.

                                                           1
30
           Case 1:18-cr-00068-DAD-BAM Document 45 Filed 09/15/21 Page 2 of 3


 1          The parties additionally request that the Court vacate the trial confirmation hearing date currently

 2 set for October 4, 2021, and reset that hearing for April 25, 2022.

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 5 through defendants’ counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for trial on October 19, 2021.

 7          2.     By this stipulation, defendant now moves to continue the trial until May 10, 2022, and to

 8 exclude time between October 19, 2021, and May 10, 2022, under 18 U.S.C. § 3161(h)(7)(A), B(iv)

 9 [Local Code T4]. The parties also request that the Court vacate the trial confirmation hearing date
10 currently set for October 4, 2021, and reset that hearing for April 25, 2022.

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government asserts that the discovery associated with this case has been

13          either produced directly to counsel and/or made available for inspection and copying.

14                 b)      Counsel for defendants desire additional time to consult with their clients, discuss

15          potential resolutions with their clients, and to otherwise prepare for trial.

16                 c)      Counsel for defendants believe that failure to grant the above-requested

17          continuance would deny them the reasonable time necessary for effective preparation, taking into

18          account the exercise of due diligence.

19                 d)      The government does not object to the continuance.

20                 e)      In addition to the public health concerns cited by the Court’s General Orders and

21          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

22          this case because the trial cannot be conducted by videoconferencing pursuant to General Order

23          614 (CARES Act) and defendants have not invoked speedy trial rights since the case inception.

24          Additionally, given the rise in COVID-19/Delta variant infections within the District, it remains

25          to be seen whether the Court will have the ability to safely conduct a trial on the currently

26          scheduled date.

27                 f)      Based on the above-stated findings, the ends of justice served by continuing the

28          case as requested outweigh the interest of the public and the defendants in a trial within the

                                                           2
30
           Case 1:18-cr-00068-DAD-BAM Document 45 Filed 09/15/21 Page 3 of 3


 1          original date prescribed by the Speedy Trial Act.

 2                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of October 19, 2021, to May 10,

 4          2022, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 5          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

 6          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 7          interest of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
10 must commence.

11          IT IS SO STIPULATED.

12
     Dated: September 10, 2021                             PHILLIP A. TALBERT
13                                                         Acting United States Attorney
14
                                                           /s/ Jessica A. Massey
15                                                         Jessica A. Massey
                                                           Assistant U.S. Attorney
16

17 Dated: September 10, 2021                               /s/ Reed B. Grantham
18                                                         REED B. GRANTHAM
                                                           Counsel for Defendant
19                                                         RAMON DEJESUS MAGANA

20
     Dated: September 10, 2021                             /s/ Richard M. Oberto
21
                                                           RICHARD M. OBERTO
22                                                         Counsel for Defendant
                                                           MAURILLO SERRANO CARDENAS
23

24                                          FINDINGS AND ORDER

25 IT IS SO ORDERED.

26      Dated:    September 14, 2021
27                                                      UNITED STATES DISTRICT JUDGE

28

                                                          3
30
